Mathews, J.

delivered the opinion of the court.
In this suit, the plaintiff claims damages from the defendant for injury done to the property of the former by the latter, in combining with a person, named Smith, to cheat, defraud and swindle the petitioner in a pretended purchase of a quantity of flour and whiskey.
The cause has been twice tried in the court below, both times by juries. The first jury found a verdict in favor qf the plaintiff, which was set aside, and a new trial granted. On this trial, the second jury found for the defendant, &c. And the plaintiff appealed.
The decision of the case depends entirely on matters of fact. Allegations are found in the petition against the appellee, and also against Smith, of conduct towards the petitioner, fraudulent and swindling in the extreme, by which he was cheated out of his property. In relation to Smith, these allegations are clearly supported by the testimony; but as they relate to the present defendant, two juries have come to different conclusions.
We have examined attentively, and carefully weighed the evidence of the case. And notwithstanding it discloses circumstances tending to raise suspicions against the fairness and honesty of the appellee’s conduct, in relation to the transactions by which the plaintiff was deprived of the possession of his property, yet we are of opinion, with the last jury which tried the cause, that the proof is not sufficient to fix on the defendant any confederacy or combination with Smith, the swindler, in obtaining from the .plaintiff his property, in the fraudulent manner in which he appears to have acted.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.